DETAILED ACTION
	
Introduction
Claims 1-20 are pending. Claims 1, 3-5, 9-11, and 16 are amended. No claims are added or cancelled. This Office action is in response to Applicant’s request for continued examination (RCE) filed on 3/7/2022. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claim 1 under 35 U.S.C. 102
Applicant has amended claim 1 and now argues that Jahangir does not teach the system of claim 1, as amended. However, Examiner respectfully disagrees because the amendments do not alter the scope of claim 1. Therefore, Examiner directs Applicant to the “Response to Arguments” section of the previous Office action for an explanation as to why Jahangir teaches the system of claim 1. Nonetheless, in the interest of expediting prosecution, Examiner now rejects claim 1 based on the combination of Jahangir and Bath, in order to address concerns that Applicant has raised in Applicant’s response.
Rejection of claims 11 and 16 under 35 U.S.C. 103 
Applicant has amended claims 11 and 16 and now argues that the combination of Gu and Bajko does not teach the system of claims 11 and 16, as amended. However, Examiner respectfully disagrees because the amendments do not alter the scope of claims 11 and 16. Therefore, Examiner directs Applicant to the “Response to Arguments” section of the previous Office action for an explanation as to why the combination of Gu and Bajko teaches the system 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 because they are unpatentable over Jahangir (US 2018/0007612) in view of Bath (US 2015/0121123).
Regarding claim 1, Jahangir teaches a method comprising: sending, based on a request from a first computing device to establish a call, a first message to a second computing device (A proxy call session control function (P-CSCF) receives a session initiation protocol (SIP) request from a user equipment (UE) and responsively sends a first SIP request to a first serving call session control function (S-CSCF). See par. 40; fig. 2), wherein the request is associated with stored information indicative of user registration data (The first SIP request is associated with registration data stored at a home subscriber server (HSS), such as an IP multimedia public identity (IMPU), user data, S-CSCF restoration data, and associated identities information. See par. 45; fig. 2); determining that the second computing device is not responding to the first message (The P-CSCF polls the first S-CSCF and determines that the first S-CSCF is unresponsive if the first S-CSCF does not respond to the first SIP request within a predetermined 
However, Jahangir does not teach that the second message comprises the information. Nonetheless, Bath teaches a failover system whereby an S-CSCF includes registration data in a second SIP INVITE message that it sends to a second P-CSCF in response to detecting that a first P-CSCF is not responding to a first SIP INVITE message that the S-CSCF sent to the first P-CSCF. See par. 39, 57; fig. 3-4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jahangir so that the P-CSCF stores the registration data and includes the registration data in the second SIP request because doing so eliminates the need for the second S-CSCF to waste time contacting the HSS to obtain the registration data. 
Regarding claims 2-3, Jahangir teaches wherein the second message comprises a Session Initiation Protocol (SIP) message (The second SIP request that the P-CSCF sends to the second S-CSCF is a SIP message), but does not teach wherein the SIP message comprises a header that comprises the stored information. However, Bath teaches a second SIP INVITE that includes registration data in a header of the second SIP INVITE. See par. 38, 57. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jahangir so that the second SIP message includes the registration data in the header of the second SIP message because doing so 
Regarding claim 5, Jahangir does not teach wherein at least a portion of the information is encrypted and a security key is accessible to the third computing device, wherein the security key is based on at least one of: symmetric encryption and is shared by the one or more third computing devices, asymmetric encryption based on a public and private key combination, or a Java web token (JWT). However, Bath teaches that the registration data included in the second SIP INVITE message may be encrypted using a security key that is accessible to the second P-CSCF. See par. 44.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jahangir so that the registration data included in the second SIP request is encrypted using a security key that is accessible to the second S-CSCF because doing so prevents an unauthorized party from accessing the registration data. 
Regarding claim 6, Jahangir teaches wherein the determining that the second computing device is not responding to the first message indicates that the second computing device is unreachable (The P-CSCF may determine that the first S-CSCF is either unreachable or reachable but too busy to handle additional traffic. See par. 41).
Regarding claim 7, Jahangir teaches wherein the third computing device is determined based on at least one selection mechanism, wherein the at least one selection mechanism comprises at least one of a fully qualified domain name (FQDN) of the third computing device that is included in a header of the first message or a list (The second S-CSCF may be selected from a pool of available S-CSCF nodes. See par. 42).
Regarding claim 8, Jahangir teaches further comprising: receiving, from the third computing device, a third message indicating that the call is established (According to the SIP protocol, a UE receives a 200 OK response from an S-CSCF in response to a successful INVITE request and a 4xx failure response from the S-CSCF in response to an unsuccessful INVITE request. See https://en.wikipedia.org/wiki/List_of_SIP_response_codes#4xx—Client_Failure_Responses. However, since the second S-CSCF takes over for the first S-CSCF, it is understood that the second S-CSCF sends the 200 OK response instead of the first S-CSCF).
Claim 4 is rejected under 35 U.S.C. 103 because it is unpatentable over Jahangir and Bath, as applied to claim 1 above, in further view of Phan-Anh (US 2004/0185848).
Regarding claim 4, Jahangir and Bath do not teach wherein the user registration data indicates timing information indicating at least one of when a user registered or an amount of time that the user registration data is valid. However, Phan-Anh teaches a subscriber registration system whereby a network element receives a registered public ID that is associated with an expiration timer which indicates an amount of time for which the registered public ID is valid. See par. 10, 40; fig. 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jahangir and Bath so that the registration data is associated with an expiration time which indicates an amount of time for which the registration data is valid, because doing so allows the system to ensure that only fresh registration data is used to perform the restoration technique. 
 Claims 9-10 are rejected under 35 U.S.C. 103 because they are unpatentable over Jahangir and Bath, as applied to claim 8 above, in further view of Bajko (US 2004/0199641).
Regarding claim 9, Jahangir and Bath do not teach wherein the receiving the third message is based on the information being valid. However, Bajko teaches an IP multimedia system whereby an S-CSCF sends a 200 OK response in response to determining that a UE has a valid registration and a 403 failure response in response to determining that the UE no longer has a valid registration. See par. 47-48. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jahangir and Bath so that the second S-CSCF sends the 200 OK response in response to determining that the UE has a valid registration, because doing so prevents the S-CSCF from providing service to a UE with an invalid registration. 
Regarding claim 10, Jahangir teaches wherein the information comprises at least one of an Internet Protocol (IP) Multimedia Public Identity (IMPU), a contact IP address, or registration information associated with the first computing device (The HSS sends to the second S-CSCF registration data comprising an IP multimedia public identity (IMPU), user data, S-CSCF restoration data, and associated identities information. See par. 45; fig. 2).
Claims 11-14 and 16-19 are rejected under 35 U.S.C. 103 because they are unpatentable over Jahangir in view of Bath and Bajko.
Regarding claims 11 and 16, Jahangir teaches a method comprising: receiving, from a first computing device, a first message comprising a request to establish a call (A second S-CSCF receives a second SIP request from a P-CSCF in response to the P-CSCF determining that a first S-CSCF is not responding to a first SIP request sent to the first S-CSCF by the P-CSCF. See par. 40-42; fig. 2), and
sending, to the first computing device, a second message indicating establishment of the call (According to the SIP protocol, the second S-CSCF sends the P-CSCF a 200 OK response if the second SIP request is successful and a 4xx failure response if the second SIP request is not successful. See https://en.wikipedia.org/wiki/List_of_SIP_response_codes#4xx—Client_Failure_Responses).
However, Jahangir does not teach that the first message comprises information associated with the request, wherein the information is associated with stored information indicative of user registration data and was included in the first message based on a second computing device not responding to the request. Nonetheless, Bath teaches a failover system whereby an S-CSCF stores registration data and includes the registration data in a second SIP INVITE message that it sends to a second P-CSCF in response to detecting that a first P-CSCF is not responding to a first SIP INVITE message that the S-CSCF sent to the first P-CSCF. See par. 39, 57; fig. 3-4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jahangir so that the P-CSCF stores registration data and includes the registration data in the second SIP request because doing so eliminates the need for the second S-CSCF to waste time contacting the HSS to obtain the registration data. 
Lastly, Jahangir and Bath do not teach that the second message is sent based on the information being valid. Nonetheless, Bajko teaches an IP multimedia system whereby an S-CSCF sends a 403 failure response upon determining that a UE no longer has a valid registration. See par. 47-48. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jahangir and Bath so that the second S-
Regarding claims 12 and 17, Jahangir teaches wherein the information comprises at least one of an Internet Protocol (IP) Multimedia Public Identity (IMPU), a contact IP address, or registration information associated with a third computing device (The registration data includes an IP multimedia public identity (IMPU), user data, S-CSCF restoration data, and associated identities information. See par. 45; fig. 2).
Regarding claims 13-14 and 18-19, Jahangir teaches wherein the first message comprises a Session Initiation Protocol (SIP) message (The second SIP request that the P-CSCF sends to the second S-CSCF is a SIP message), but Jahangir does not teach wherein the first message comprises a header that comprises the information. However, Bath teaches a second SIP INVITE message that includes registration data in a header of the second SIP INVITE message. See par. 38, 57. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jahangir so that the second SIP request includes the registration data in the header of the second SIP request because doing so eliminates the need for the P-CSCF to send the registration data to the second S-CSCF using a separate message. 
Claims 15 and 20 are rejected under 35 U.S.C. 103 because they are unpatentable over Jahangir, Bath, and Bajko, as applied to claims 11 and 16 above, in further view of  Shin (US 2017/0118183).
Regarding claims 15 and 20, Jahangir and Bath teach wherein at least a portion of the information is encrypted and a security key is usable to decrypt the information, wherein the security key is based on at least one of: symmetric encryption, asymmetric encryption based on a public and private key combination, or a Java web token (JWT) (Bath teaches that the registration data included in the second SIP INVITE message may be encrypted using a security key. See par. 44), but Jahangir, Bath, and Bajko do not teach receiving, from the first computing device, the security key. Nonetheless, Shin teaches a system for securely communicating a content file from a server to a terminal whereby the server sends an encrypted content file and a symmetric decryption key to the terminal, and whereby the terminal decrypts the encrypted content file with the symmetric decryption key. See par. 152-153. 
It would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jahangir, Bath, and Bajko so that the second S-CSCF receives the security key from the P-CSCF because doing so provides a way for the second S-CSCF to obtain the security key by which the registration data may be encrypted. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459